Title: From John Adams to John Taylor, 12 January 1815
From: Adams, John
To: Taylor, John



No. 26.
Dear Sir
Quincy. January 12. 1815

A Word or two more upon Birth.
10thly. Birth is naturally and necessarily, and inevitably So connected and blended with Property Fame, Power, Education, Genius, Strength Beauty, Learning Science Taste, Figure Air, Attitudes, Movements &c &c &c that it is often impossible and always difficult to Seperate them. Two Children are born on the Same day, of equal Genius; one the Son of Mr Jefferson, the other of Nimrod Hughs; which will meet with most favour in the World? Would a Child of Anthony Benezet, good Creature as he was, have an equal Chance in Life with one of Robert Morris when the Wealth of Nations was believed to be in his Power? Would a Son of the good Rutherford the Predecessor of General Morgan have an equal favour in the World with a son of the great General and President Washington? Would a Son of Sir Isaac Neuton have no more favour in the Sight of the whole human Race, than a Son of Mr Rittenhouse, the worthy President of the Phylosophical Society of Phyladelphia? Would not a Son of beau Nash, meet more complaisance, than one of the Hercule du Roi, whom I have Seen leap at Sadlers Wells, and turn his heels over his head at a height of ten or twelve feet, and come down on the other Side of the Stage, erect? I leave Sir, to your fertile Genius ample Reading and long Experience to pursue the Inquiries. I could continue to enumerate Examples through Sheets of Paper.
11. Have you not observed in Life, and have you not remarked in History, that the common People, and by common People I  here mean all Mankind Despots, Emperors, Kings Princes, Nobles, Presidents Senators Representatives, Lawyers Divines Physicians Marchants Farmers, Shopkeepers, Tradesmen Mechanicks Day Labourers, Tavern Haunters Dram Shop frequenters, Mob, Rabble and Canaille; that is to Say all human kind: Have you not observed that all these feel more respect, more real respect for Birth than even for Wealth? May I not Say, than for Genius, Fame Talents or Power? Though they follow and hosanna for the Loaves & Fishes, you will often hear them Say “Proud as he is I knew his Father who was only a Blacksmith, his Grandfather who was only a Carpenter or his Great Grandfather who was only a Shoemaker. He need not be so topping.”
12. Has not the Experience of Six thousand Years Shewn, that the common People Submit more easily and quietly to Birth, than to Wealth Genius, Fame, or any other Talents.? Whence the Prejudices against Upstarts, Parvenus &c Whence the general Respect, Reverence and Submission in All Ages and Nations of Plebeians to Patricians, of Sieurs to Monsieurs of Juffrows to Meffrows.? If a Man of high Birth is promoted little or nothing is Said, by the Plebeians. If one of their own Level, the Son of a Tradesman or common Farmer, is advanced all the Envy and bile of his equals is excited. He is abused and belittled if not reviled by all his former equals as they thought themselves, whatever may have been the Superiority of his Genius Education Services Experience or other Talents. There is nothing Mr Taylor, to which the Vulgar in general, So quietly and patiently and cordially Submit, as to Birth.
13 What in all ages has been the source of the Submission of Nobility to Royalty? Every Nobleman envys his Sovereign and would pull him down, if he could get into his Throne and wear his Crown. But when Nobles and Ignobles have torn one another to pieces for Years or Ages in their eternal Squabbles of Jealousy Envy Rivalry hatred and revenge and all are convinced that this Anarchy will not do, that the World will be depopulated, that a head must be Sett up and all the Members must be guided by it, then and not till then will Nobles Submit to Kings; But nothing will reconcile their Feelings, unless the King is of Superiour Birth. What Subjects all the Nobility of Europe to all the Kings of Europe, but Birth? though Some of them cannot well make out their Pretensions, particularly the proudest of them all, the House of Austria.
14. What has excited an universal Insurrection of all Europe against Bonaparte, (if We dive to the Bottom of this awfull Gulph, and recollect the Succession of Coalitions against him and against Republican France) but because he was Obscuro loco natus, the Son of a Simple Gentiliatre of Corseca?
15 Such and So manifest universal are the manifest distinctions of Birth in every Village and every City; So tremendous are their Effects on Nations and Governments, that one might almost pronounce them Self evident. I may justly be ridiculed for labouring to demonstrate, in “Re non dubiâ, testibus non necessariis.”
16 Can you discern no good in this eternal Ordinance of Nature the Varieties of Birth. If you cannot, As the Facts are indisputable, you must assert that as far as you can See, the World is ill made and that the Whole of Mankind are Miscreants. For there are no two of them born alike, in any Thing but divine right and moral Liberty.
17 Please to remember that Birth confers no right on one more than another! But Birth naturally and unavoidably produces more Influence in Society in Some more than in others: and this Superiority of Influence is Aristocracy.
18 When Birth Genius Beauty, Strength, Wealth, Education Fame Services Heroism Experience, unite in an Individual, they produce Inequality of Influence, that is Aristocracy with a Witness, So that one can chase a thousand and two put ten thousand to fight in any political Conflict: and without any hereditary descent or any artificial Marks Titles or Decorations what ever.
I am, Sir &c
John Adams